                          1 Cooper, Rice & Olson, LLC
                            Amy Cook Olson (Admitted Pro Hac Vice)
                          2   acookolson@cron-law.com
                            633 17th Street, Suite 2200
                          3 Denver, Colorado 80202
                            Telephone: (303) 607-0077
                          4
                            McCormick, Barstow, Sheppard,
                          5 Wayte & Carruth LLP
                            Jonathan W. Carlson
                          6 Nevada Bar No. 10536
                              jonathan.carlson@mccormickbarstow.com
                          7 8337 West Sunset Road, Suite 350
                            Las Vegas, Nevada 89113
                          8 Telephone:      (702) 949-1100
                            Facsimile:      (702) 949-1101
                          9
                            Attorneys for Auto Injury Solutions, Inc.
                         10

                         11                               UNITED STATES DISTRICT COURT
                         12                                     DISTRICT OF NEVADA
                         13

                         14 KRISTINA RAYE WELLER, an individual;             Case No. 2:19-cv-01405-JCM-BNW
                            SCIANNA JAYLYNN AMERICO, an
                         15 individual,                                      STIPULATION AND [PROPOSED]
                                                                             ORDER TO EXTEND TIME TO FILE
                         16                 Plaintiffs,                      REPLY IN SUPPORT OF DEFENDANT
                                                                             AUTO INJURY SOLUTIONS’ MOTION
                         17          v.                                      TO DISMISS FOR LACK OF PERSONAL
                                                                             JURISDICTION (FED.R.CIV.P. 12(b)(2))
                         18 UNITED SERVICES AUTOMOBILE                       AND FOR FAILURE TO STATE A
                            ASSOCIATION; USAA CASUALTY                       CLAIM PURSUANT TO (FED.R.CIV.P.
                         19 INSURANCE COMPANY; USAA                          12(b)(6)) (FIRST REQUEST)
                            GENERAL INDEMNITY COMPANY;
                         20 USAA COUNTY MUTUAL INSURANCE
                            COMPANY; GARRISON INSURANCE
                         21 COMPANY d/b/a GARRISON PROPERTY
                            AND CASUALTY INSURANCE
                         22 COMPANY, a subsidiary of USAA
                            CASUALTY INSURANCE COMPANY;
                         23 AUTO INJURY SOLUTIONS, INC.; DOES 1
                            through 10, inclusive; and ROE
                         24 CORPORATIONS 1 through 10, inclusive,

                         25                 Defendants.
                         26

                         27
                                                                                                      2:19-cv-01405-JCM-BNW
                         28
                              STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF DEFENDANT
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                    AUTO INJURY SOLUTIONS’ MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
   CARRUTH LLP                  (FED.R.CIV.P. 12(b)(2)) AND FOR FAILURE TO STATE A CLAIM PURSUANT TO (FED.R.CIV.P. 12(b)(6))
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                 (FIRST REQUEST)
                              1          The parties hereto, by and through their undersigned counsel, hereby stipulate and agreed that
                              2 Defendant, Auto Injury Solutions (“AIS”), shall have a seven (7) day extension of time in which to

                              3 file its Reply in Support of its Motion to Dismiss for Lack of Personal Jurisdiction (Fed.R.Civ.P.

                              4 12(b)(2)) and for Failure to State a Claim Pursuant to (Fed.R.Civ.P. 12(b)(6)) (First Request).

                              5          This request for extension is made in good faith and not for the purposes of delay.
                              6 Accordingly, Defendant AIS shall have up to and including Wednesday, December 11, 2019 to file its

                              7 Reply.

                              8          DATED this 4th day of December, 2019

                              9                                             McCORMICK, BARSTOW, SHEPPARD,
                                                                            WAYTE & CARRUTH LLP
                         10

                         11                                                 By           /s/ Jonathan W. Carlson
                                                                                  Amy Cook Olson (Admitted Pro Hac Vice)
                         12                                                       Cooper, Rice & Olson, LLC
                                                                                  633 17th Street, Suite 2200
                         13                                                       Denver, Colorado 80202
                                                                                  Telephone: (303) 607-0077
                         14                                                       AND
                         15                                                       Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                  McCormick, Barstow, Sheppard, Wayte &
                         16                                                       Carruth, LLP
                         17                                                       8337 West Sunset Road, Suite 350
                                                                                  Las Vegas, Nevada 89113
                         18                                                       Tel. (702) 949-1100

                         19                                                       Attorneys for Defendant, Auto Injury Solutions
                         20
                                         DATED this 4th day of December, 2019
                         21
                                                                            GANZ & HAUF
                         22

                         23                                                 By            /s/ Marjorie L. Hauf
                                                                                  Adam Ganz, Nevada Bar No. 6650
                         24                                                       Marjorie L. Hauf, Nevada Bar No. 8111
                                                                                  Cara Xidis, Nevada Bar No. 11743
                         25                                                       8950 West Tropicana Avenue, Suite 1
                         26                                                       Las Vegas, Nevada 89147
                                                                                  Tel. (702) 598-4529
                         27                                                       Attorneys for Plaintiffs
                                                                                   2                      2:19-cv-01405-JCM-BNW
                         28
                                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF DEFENDANT
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                        AUTO INJURY SOLUTIONS’ MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
   CARRUTH LLP                      (FED.R.CIV.P. 12(b)(2)) AND FOR FAILURE TO STATE A CLAIM PURSUANT TO (FED.R.CIV.P. 12(b)(6))
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                     (FIRST REQUEST)
                              1               DATED this 4th day of December, 2019

                              2                                             LEWIS, BRISBOIS, BISGAARD & SMITH, LLP
                              3                                             By            /s/ Priscilla L. O’Briant
                              4                                                   Robert W. Freeman, Nevada Bar No. 3062
                                                                                  Priscilla L. O'Briant, Nevada Bar No. 10171
                              5                                                   6385 South Rainbow Boulevard, Suite 600
                                                                                  Las Vegas, Nevada 89118
                              6                                                   Tel. (702) 893-3383
                              7
                                                                                  Attorneys for Defendants USAA, USAA-CIC,
                              8                                                   USAA-GIC, USAA County and Garrison

                              9                                                ORDER

                         10                   IT IS SO ORDERED.

                         11                   DATED: December    9, 2019.
                                                     this _____ day of December, 2019.

                         12

                         13
                                                                                 UNITED STATES
                                                                                 UNITED STATES MAGISTRATE  JUDGE
                                                                                               DISTRICT JUDGE
                         14
                                  6484580.1
                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27
                                                                                   3                      2:19-cv-01405-JCM-BNW
                         28
                                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF DEFENDANT
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                        AUTO INJURY SOLUTIONS’ MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
   CARRUTH LLP                      (FED.R.CIV.P. 12(b)(2)) AND FOR FAILURE TO STATE A CLAIM PURSUANT TO (FED.R.CIV.P. 12(b)(6))
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                     (FIRST REQUEST)
